sigmefceit ube foi iii io iri ir ir fri or io toit orr ito ii fo for iir rr ioi i iori re fri iit rr iii rrr kick rr ak for ii tor iii ir rik pe keke eae ll d t ep ra jun legend state a city a agency a agency b agency c agency d rrr kkk k eek reerke rrr rra rk ere kkekee rrr kiki kkk ee kerr kee kr rk rak kr ik ei ri itok ree ke eir ke ek rrr kkk kek keke keke rekeee me rrr rior rk ir keke eek ek ri kr ik krrekkkekekkkerek commission cc kk kk kkk keke kkk kkk kek kkk ere keke rekrkkkee plan x board m regulation n kkekkkkkkkkk rk kkk keke kekkkekreekekkekkeerekkkekkk rak kher ke kkk kek kkrekkekkeeee kk kk kkk kkk kk kek kk kkk rk e kek ke keke kkk eker keke keke keke kr eker ree krekrekeke kkk kkk keke kk kee ker keke kre eee kekkkeer krekrkekekrekrkkrkreekeeeek regulation o kk kk kkk kek rr kek kkk eker kkk keke ke kerekek kk kerr keke kkk kkk keke kher keke ek rekeeeekee kerr rrr kek ker eker ere eker ekkeerrekkeere kkk kek kkk kkk ekekkk kkk ek keke re ke krekek proposed form p kkk keke kerr kk eker kkk eker kekeee kr kkk ke kk kkk keke kek ke ekekekkreekrerekek proposed form r kkkkkkekeekekekekeekrkkke keke kekkkkekek keke kkek eker eker kekkekekrekrekekkkeeekk kkk kkk keke kek kek kkk eker kekekekeee kkrkkkkekekkekekkkekkekrekekkekkeeek dear mek rrr rr kee kkk this is in response to a ruling_request submitted by your authorized representative dated september supplemented by correspondence dated date january march the federal_income_tax treatment of certain contribution sec_2001 with respect to and date as axp kkk kkk keke kkk kerekkekerekrkeeheee to plan x under sec_414 code of the internal revenue the following facts and representations have been submitted on your behalf plan x is a contributory retirement_system established b c and d and its auxiliary agencies plan x for employees of city a is administered by board m agencies a is comprised of five members the city auditor ex board m officio a second member appointed by the mayor of city a two members elected by the members of plan x in or retired from service and a member chosen by the other four who is not an employee retiree or official of the governmental_unit program which includes a mandatory employee contribution feature and certain elective contribution features and which for purposes of this ruling_request is assumed to be qualified under sec_401 of the code board m administers plan x a defined benefit the governing provisions for plan x are statutorily promulgated by the state a legislature documents are the relevant sections of the state a general laws and the relevant portions of the code of state a regulations as promulgated by commission c state a which has general oversight over numerous retirement board functions an agency of the plan x plan x provides retirement disability and survivor benefits to all employees of city a and its auxiliary agencies including but not limited to employees public safety employees emergency medical service employees clerical and administrative employees city attorneys and staff highway employees all employees of agencies a teachers in the public schools of city a and the approximately big_number all city c and d b contributions to plan x are mandatory for all members in service and are made by payroll deductions equal to a percentage of each member's regular compensation ranging from five percent to nine percent depending upon the member's date of service additional two percent of each member's regular compensation over dollar_figure are required for members who joined plan x after january payroll deductions equal to an ty 20013504y kkk kkk kerr ere kkkhkkerekkkkeeee pursuant to chapter sec_22 of state a that is each governmental_unit to which a statutes each employer shall pick up all of the members' contributions system pertains shall assume and pay the contributions which would be payable by the employees as members contributions although designated as employee contributions will be paid_by the applicable government unit in lieu of contributions by the employee employee will have the option of choosing to receive such contributed amounts directly instead of having them paid_by the employing governmental_unit assumed shall be treated as employer contributions in determining tax treatment under the internal_revenue_code the contributions so further no such the calculation of benefits is based upon a formula that includes a creditable service age at retirement and average annual rate of regular compensation_for a member's highest compensated three consecutive years_of_service creditable service is defined as time that an individual has worked as an employee of city a or its auxiliary agencies or employment which included membership of any public state a retirement_system and for which the individual has paid or transferred retirement contributions to plan x creditable service is earned by employees who are employed on at least a half-time basis and who are contributing members of plan x for regular employment for city a or its auxiliary agencies authorized leave of absence and active military service during membership employees automatically receive credit and also includes certain military service in addition to creditable service received as a result of mandatory_contributions to plan x teachers in city a may also purchase credit for prior substitute teaching teaching in an out-of-state public school and certain non- public teaching while all employees including teachers of city a or its auxiliary agencies may purchase credit for other state a public service and active military service if a member withdrew retirement account amounts from plan the member may also receive creditable service upon x repaying the amount withdrawn plus interest prior to the date of retirement the cost of purchasing past service is based on what a member would have paid in contributions during that period plus interest to date or what the member actually paid rs rrr eker kee keke rkeekekerk ke kerri all forms of types of service eligible for purchase and withdrew plus interest to date creditable service must be purchased prior to the member's date of retirement by members are overseas dependent school teaching service public school teaching service in state a or out-of- state part-time teaching or tutoring service service superannuation retirement state a public school substitute temporary or state a public out-of-state public school teaching active military service maternity and non- recently enacted state a legislation provides generally with respect to maternity leave that a teacher a member of plan x who was on maternity leave prior who is to membership service may purchase service_credit for the period of maternity leave up to four years and who has completed ten or more years of the legislation further establishes an alternative a member of plan this provides an any teacher who is and such members will be further any member of a contributory retirement may elect to participate in the and before july superannuation retirement benefit program program for teachers who are members of plan x enhanced retirement benefit for qualified members participation in the program is mandatory for teachers hired on or after july required to make contributions equal to percent of regular compensation x before july program on or after date a teacher may elect to system who transfers into plan x as participate in the program within days of establishing membership in plan x program is irrevocable shall be required to make a minimum of five years of retirement contributions at the rate of regular compensation elects to participate in the program the member may also elect to accelerate payment of the five year minimum of the percent contributions from all actual salary or compensation a member who elects to participate any election to participate in the these payments could be made as a separate matter if percent of a member pursuant to state a statutes board m has authority to propose rules governing the employer pick-up of employee contributions were adopted by board m on september purpose of providing a pick-up of employee contributions in this regard for the final regulations n and orl kk kkkkekk keke ek ekkeekekekkekekrekek of the code for contributions that under sec_414 are made for the purpose of purchasing service_credit or service buybacks regulation n of employee contributions for up to five years of accelerated contributions regulation pursuant to the alternative superannuation retirement benefit program of sec_114 of chapter statutes that are made or to provide a pick-up of state a under regulation n members in service who elect to a a purchase or buy back service through installments in accordance with a schedule established by board m may elect to do so through executing proposed form p binding irrevocable payroll reduction authorization member in service having executed an authorization with respect to any such picked-up contributions shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to board m remitted to board m pursuant to state a statutes in the same manner as all other contributions made thereunder and shall be credited to the member's annuity savings account such contributions although designated as employee contributions will be paid_by the employer in lieu of contributions by the employee assumed shall be paid_by the employer in lieu of contributions by the employee assumed shall be treated as tax-deferred employer pick-up contributions pursuant to sec_414 subject_to receipt of revenue service service of the code a favorable ruling by the internal such contributions shall be the contributions so the contributions so further under regulation n members in service may elect to pay all or part of any service purchase or buyback through such payroll reduction the amounts of the payroll reduction and the duration of the reduction shall be specified on proposed form p and the amounts and duration shall be irrevocable and binding once made amounts covered by the authorization is not permitted however a member may pay amounts not covered by the authorization with after-tax_dollars reduction shall begin unless and until the member in service executes proposed form p board m will send proposed form p to the treasurer or other disbursing officer of the employer authorization the treasurer or other disbursing officer of after receiving the no such payroll prepayment of o27 kek ker erk ikke kkk kek kekrekkekkeke kerr ek the employer shall continue to each employer shall add such contributions to the contributions deducted from the member's regular compensation each payday make such reductions for the number of weeks or months specified on proposed form p and shall treat these reductions as picked-up contributions reductions including the amounts and the duration specified shall be binding and irrevocable upon the member's execution of proposed form p above provisions of regulation n regulation n provides that such reductions will cease only after the authorization has expired by its terms or upon the member's death or the termination of the member's employment notwithstanding the all such payroll in the event of the member's death an eligible_beneficiary or spouse having a right to a member-survivor allowance may pay the remaining amount owed in one lump sum using after-tax_dollars if the entire remaining amount is not paid the beneficiary or spouse eligible for a member- survivor allowance shall be entitled to credit for that proportion of the additional_contribution made prior to the member's death in the event of the termination of the member's employment the member shall have the right to pay the remaining amount owed in one lump sum using after-tax_dollars during the same calendar_year and within six months of the date of termination or before the date of retirement whichever occurs earlier not pay the entire remaining amount and the member retires the member shall be entitled to credit for that proportion of the additional contributions actually made contributions in the case of the member's death or termination of employment shall only be received to the extent allowed by sec_415 of the code reductions and installment agreements of regulation n shall last no longer than five years if the member does the payroll after-tax proposed form p relates to the irrevocable payroll reduction authorization for the purpose of purchasing service credits or service buybacks through the deposit of additional contributions pursuant to proposed form p member directs his her employer to make reductions from salary per pay_period for the purpose of purchasing or buying back additional creditable service and to remit the reduction amounts to board m together with other a kee kk kkk kee eek eere ekrkekekekeee by signing the member acknowledges that the payroll the contributions are a result although as statutorily authorized contributions of specific amounts per pay_period beginning with the pay_period immediately after the employer receives proposed form p and continuing for a specific number of weeks or months proposed form p reduction authorization is irrevocable the maximum duration of the authorization is five years after the execution of the authorization the member has no option of receiving the reduction amounts directly instead of having them paid_by the employer to board m being picked up by the employer and designated as employee contributions they are being paid directly to board m in lieu of contributions by the member the member may make more than one irrevocable binding payroll reduction authorization so long as reduction authorization does not amend the binding irrevocable authorization while the agreement is effect that with respect to the buyback or service being purchased by the contributions designated therein board m will only accept payment from the employer and not directly from the member if the member terminates employment with the employer or dies prior to completion of the installment payments the binding irrevocable payroll reduction authorization shall expire and that the right survivor's right will pro-rate is governed by regulation n and payroll reduction authorization is not effective until signed by the member and by an authorized representative of the employer and the pick-up is only applicable to contributions to the extent the contribution is from compensation earned for services after the effective date of the pick-up to finish the payment or whether board m a subsequent a reduction the or in the purpose of regulation o is to provide a pick-up of of the code employee contributions under sec_414 h for accelerated contributions that are made pursuant to the alternative supernannuation retirement benefits program of state a statutes and applies only to teachers who are active members of plan x who elect to participate in the enhanced benefit program elect to accelerate their contributions under regulation o unless paid directly to the plan x these accelerated contributions must be made in accordance with a schedule established by board m through a binding irrevocable payroll reduction authorization proposed form r described in detail below such electing teachers may also kekkkreekkeekrkrrkeekkke eere ehh ekkeee eo under regulation teachers who are members in a such contributions shall be remitted to board m service of plan x having executed proposed form r binding irrevocable payroll reduction authorization with respect to any such contributions shall not be entitled to any option of choosing to receive the contributed amounts directly in stead of having them paid_by the employer to board m in the same manner as all other contributions made thereunder and shall be credited to the member's annuity savings account as employee contributions will be paid_by the employer in lieu of contributions by the employee so assumed shall be paid_by the employer in lieu of contributions by the employee assumed shall be treated as tax-deferred employer pick-up contributions pursuant to sec_414 subject_to a favorable letter_ruling by the service such contributions although designated the contributions so the contributions of the code regulation o also provides that teachers who are however nothing within prepayment of amounts covered by the members in service of plan x may elect to pay all or part of the accelerated contributions through such payroll reduction the amounts of the payroll reduction and the duration of the reduction shall be specified on proposed form r the authorization form prescribed by board m and the amounts and duration shall be irrevocable and binding once made authorization is not permitted regulation o shall prevent a member from paying any amounts not covered by the authorization with after-tax_dollars no such payroll reduction shall begin unless and until the member in service executes the payroll reduction authorization described on proposed form r as prescribed by board m treasurer or other disbursing officer of the employer after receiving proposed form r payroll reduction authorization the treasurer or other disbursing officer of each employer shall add such contributions to the contributions deducted from the member's regular compensation each pay day pursuant to state a statute the employer shall continue to make such reductions for the period specified on proposed form r and shall treat these reductions as picked-up contributions all such payroll reductions including the amounts and the duration specified shall be binding and irrevocable upon the member's execution of the prescribed proposed form r board m will send proposed form r to the the binding irrevocable keke kk keke keke kkerekekekekehekeeekee a notwithstanding the above regulation n provides that upon the member's death an such reductions will cease only after the authorization has expired by its terms or upon the member's death or termination of employment eligible_beneficiary or spouse having a right to a member- survivor allowance shall pay the remaining amount owed in one lump sum using after-tax_dollars remaining amount cannot be paid due to code sec_415 limitations the beneficiary or spouse eligible for a member-survivor allowance shall be entitled to the benefit available under regulation o accelerated contributions actually made in no event shall the member receive a return of the payroll reductions from compensation made hereunder except as specifically provided as as provided in state a statutes or as provided in regulation o for the benefit of terminates without completing thirty years of creditable service a refund together with all other contributions a member who retires or in proportion to the if the entire proposed form r relates to the irrevocable payroll the member directs the employer to reduction authorization for the teachers alternative retirement program accelerated contributions and provides that the member is entitled to participate in the alternative superannuation retirement program by paying contributions at the rate of per cent on all regular compensation and that he she has elected to do so further it provides that the member is entitled to elect to pay accelerated contributions and that the member desires to do so through accelerated contributions through payroll reductions make specified reductions from salary per pay_period for the purpose of receiving the alternative superannuation retirement benefit and to remit them to board m together with other statutorily specified contributions beginning with the pay_period immediately after the employer receives proposed form r and continuing for a specified number of weeks or months for a stated total dollar amount signing proposed form r payroll reduction authorization is irrevocable the maximum duration of the authorization is five years after the execution of the authorization the member has no option of receiving the reduction amounts directly instead of having them paid_by the employer to board m being picked up by the employer and the contributions are as a result although the member acknowledges that the by krekekekkkkikkekhkhkkkeekekkkkkkkkkeee in lieu of contributions by the member designated as employee contributions they are being paid directly to board m the member may make more than one irrevocable binding payroll reduction authorization so long as a subsequent reduction authorization does not amend the binding irrevocable authorization while the agreement is effect that with respect to the accelerated contributions designated therein board m will only accept payment from the employer and not directly from the member if the member terminates employment with the employer or dies prior to completion of the installment payments the binding irrevocable payroll reduction authorization shall expire and that the right or survivor's right to finish the payment or whether board m will pro-rate is governed by regulation authorization is not effective until singed by the member and by an authorized representative of the employer and the pick-up is only applicable to contributions to the extent the contribution is deducted from compensation earned for services after the effective date of the pick-up the payroll reduction and in based on the foregoing facts and representations you have requested the following rulings a redeposit previously withdrawn that the amount deducted by employers from an employee's compensation and paid to plan x in order to contributions credit or accelerated cost of the alternative superannuation retirement benefit program qualify as contributions that are picked-up by the employer under sec_414 c pay the regular cost and the b purchase additional service of the code and that the picked-up contributions will not be treated as annual_additions for purposes of sec_415 of the code with respect to ruling_request one sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit ril kkk eker kkk kkkkkeererekkkkekee the federal_income_tax treatment to be accorded in that revenue of the code is specified contributions which are picked up by the employer within the meaning of sec_414 in revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions revrul_77_462 of the code the the issue of whether contributions have been picked up of these the employer must specify that the by an employer within the meaning of sec_414 the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it i sec_136 provides that the required in order to satisfy revenue rulings and with respect to particular contributions revrul_87_10 c b specification of designated employee contributions must be completed before the period to which such contributions relate being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at later date designated employee contributions as paid_by the employing unit the retroactive pick-up of designated the designated employee contributions the retroactive specification of if not ie thus a xi aaa keke kkkekrkekkeekkekekekee kerr keeekekaek employee contributions by a governmental employer is not permitted under sec_414 of the code with respect to the pick up of employee contributions further proposed form p in lieu of contributions by for the purpose of purchasing service_credit or service buybacks regulation n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that the employer will make contributions on behalf of members participating in plan x the members and that no member will have the option of receiving the contributions directly instead of having them contributed to plan x irrevocable and provides that the contributions are being picked up by the employer and paid directly by the employer to board m and that the member does not have the option of receiving the contributed amounts directly instead of having them paid to plan x the pick-up of employee contributions to purchase service_credit or service buybacks is not effective until proposed form r is signed by the member and an authorized representative of the employer contributions to purchase service_credit or service buy backs is only applicable to contributions to the extent the contribution is deducted from compensation earned for services after the effective date of the pick-up as administrator of plan x the pick-up of employee is with respect to the pick-up of employee contributions for accelerated contributions that are made pursuant to the alternative superannuation retirement benefit provisions regulation o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that the contributions although designated as employee contributions will be paid_by the employer in lieu of contributions by the member and that the member shall not have any option of choosing to receive the contribution amounts directly instead of having them paid to plan x further proposed form r the contributions although designated as employee contributions are being paid directly to board m administrator of plan x members and that the members do not have the option of receiving the amounts directly instead of having them paid to plan x signed by both the member and an authorized representative of the employer applicable to contributions to the extent the contribution additionally the pick-up is only is irrevocable and provides that in lieu of contributions by the is not effective until it proposed form r as is idollar_figure ke kkekekk eker eker kekkeekeekeer is deducted from compensation earned for services after the effective date of the pick-up accordingly we conclude with respect to ruling_request one that the amount deducted by employers from an employee's compensation and paid to plan x in order to a b purchase redeposit previously withdrawn contributions additional service_credit or c pay the regular cost and the accelerated cost of the alternative superannuation retirement benefit program qualify as contributions that are picked-up by the employer under sec_414 the code of with respect to ruling_request two sec_1 sec_1 d further provides of the income_tax regulations provides that where d a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in sec_415 of the code that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in code sec_415 employee contributions that are picked up by employers pursuant to sec_414 employer contributions and additions to a separate defined_contribution_plan for purposes of code sec_415 are treated as are not annual as such accordingly with respect to ruling_request two we conclude that picked-up contributions under the facts proposed will not be treated as annual_additions for purposes of sec_415 of the code our conclusions with respect to ruling_request one apply only if the effective date for the commencement of any proposed pick up as specified in the final regulations can not be any earlier than the later of the date the final regulations are signed or the date they are put into effect these rulings are based upon regulation n and regulation o as adopted by board m on september and submitted to us under a letter dated december and proposed form p as revised and proposed form r as fo es keke krekrkekkekrekrer ere rekekekekkeek revised as set forth in your letter dated date in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no opinion is expressed as to whether of the code by letter dated date you through your and two do not apply with respect to the pick-up of authorized representative withdrew that part of the above ruling requests relating to the inclusion of accrued sick_pay as compensation available for an employer pick-up therefore our conclusions with respect to ruling requests one accrued sick_pay as compensation conclusions with respect to the pick up of contributions to redeposit amounts previously withdrawn purchase additional service_credit and pay the regular cost and the accelerated cost of the alternative superannuation retirement benefit program do not apply to the purchase with after-tax_dollars of these benefits by a member or a beneficiary upon the death of the member in the event the member terminates employment or dies before paying the remaining amount owed to purchase the additional service_credit or the alternative superannuation benefit in addition our this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that these rulings express no opinion as to the impact of these proposed transactions upon the qualified nor the continuing qualified status of the plan involved rulings are based on the assumption that plan x will be qualified under sec_401 of the code at all relevant times these further this ruling is not a ruling with respect to the tax effects of the pick-up on employees of a346 kekkkkekkkekekekekkk kkk kkk kkk kee participating employers however in order for the tax effects that follow from this ruling to apply to those a particular participating employer described employees of in the preceding sentence the pick-up arrangement must be adopted and implemented by that participating employer in the manner described herein a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyos b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose ce
